 



EXHIBIT 10.1
AMENDMENT
THIS AMENDMENT is made as of the 8th day of December 2006, to the Consulting
Agreement dated as of May 25, 2006 (the “Consulting Agreement”) by and between
FedEx Ground Package System, Inc., a Delaware corporation (“FedEx”), and Daniel
J. Sullivan (“Consultant”). Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings ascribed to such terms in the Consulting
Agreement.
WHEREAS, the effective date of Consultant’s retirement from FedEx has been
changed from January 5, 2007 to December 31, 2006; and
WHEREAS, FedEx and Consultant desire to amend the Term of the Consulting
Agreement to commence on January 1, 2007.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, FedEx and Consultant agree as follows:
1. The Consulting Agreement is hereby amended by deleting “January 5, 2007” in
Section 2 of the Consulting Agreement, and inserting in lieu thereof “January 1,
2007.”
2. The Consulting Agreement is hereby amended by deleting “July 6, 2007” in
Paragraph A of Exhibit B to the Consulting Agreement, and inserting in lieu
thereof “July 2, 2007.”
3. The Consulting Agreement is and, as amended hereby, shall continue to be a
legal, valid, binding and enforceable agreement.
4. This Amendment does not constitute an amendment or waiver of any other
provision of the Consulting Agreement not expressly referred to in this
Amendment, and except as expressly amended hereby, all terms of the Consulting
Agreement shall be and remain in full force and effect.
5. This Amendment will be governed by, and construed in accordance with, the
laws of the State of Tennessee, without regard to its principles of conflicts of
law.
6. This Amendment may be signed in one or more counterparts and by facsimile,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.
[SIGNATURES APPEAR ON NEXT PAGE]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

                      FedEx Ground Package System, Inc.
 
           
By:
  /s/ DANIEL J. SULLIVAN   By:   /s/ ROBERT T. MOLINET
 
           
 
  Daniel J. Sullivan       Robert T. Molinet
 
          Secretary

 

2